DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Response to Arguments
In regard to claim 41, Applicant argues that Emigh failed to disclose “wherein checking comprises, extracting an information from envelope part of the electronic mail”.  Emigh col. 8 lines 3-30 discloses both the use of a whitelist and a blacklist for senders of email.  The whitelist “determine[s] whether the sender has been previously indicated to be trustworthy” and “[i]f the sender or the mail transfer agent that sent the message is contained in a blacklist, the message may be processed as spam.  The recipient can also conclude that the message is spam if, for example, the network address (for example the Internet protocol (IP) address) of a transmitting server such as a mail transfer agent is on a blacklist 30.”
It is further noted that the DNS information as suggested but not claimed by Applicant would also be a “network address” processable by the blacklist in Emigh.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:	
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/720,681, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, claim 48 recites an error message containing instructions to a sender to send an electronic mail from an IP address associated with an MX Record or an SPF record, but the prior-filed application makes no mention of such specific instructions. Similarly, claim 49 recites an error message containing instructions to a sender to configure an SPF record, but the prior-filed application makes no mention of such specific instructions. Accordingly, claims 48 and 49 are not entitled to the benefit of the prior application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41, 44-47, 52, and 55-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emigh (US Patent No. 8,112,483).
Regarding claim 41, Emigh shows a method for handling unrecognized sender mails, the method comprising:
receiving an electronic mail at a mail handling server (e.g., a server implementing a spam filter: see col. 5, lines 39-55) from an unrecognized sender to an email address of a user (e.g., receiving a message addressed to a recipient, who has an address such as recipient@recipient.com, here the sender is unrecognized at least insofar as he is not on a whitelist or blacklist or has not previously answered a challenge: see Figs. 4 and 17; and col. 6, lines 6-25; col. 7, line 10 to col. 8, line 15; and col. 16, lines 13-15);
validating the electronic mail by performing one or more checks (e.g., spam filtering checks, challenge-response checks, authorization checks, etc.: see col. 8, line 40 to col. 9, line 46; see also col. 6, line 64 to col. 7, line 54);
wherein performing one or more checks comprises checking whether the unrecognized sender is a verified stranger or an unverified stranger (e.g., verified by being able to respond to a challenge or passing some or all other checks: see Fig. 5, Fig. 7, and col. 9, lines 20-40), wherein checking comprises, extracting an information from envelope part of the electronic email (Emigh col. 8 lines 3-30); and 

Regarding claim 44, Emigh shows the limitations of claim 41 as applied above, and further shows wherein the electronic mail is rejected or deleted when the electronic mail is from an unverified stranger (e.g., at least deleted: see Emigh, col. 9, lines 20-40).
Regarding claim 45, Emigh shows the limitations of claim 41 as applied above, and further shows wherein the electronic mail contains a solved proof-of- work computational puzzle (see Emigh, col. 6, lines 44-51: “the sender can include the solution to the puzzle as part of the response”).
Regarding claim 46, Emigh shows the limitations of claim 41 as applied above, and further shows wherein performing one or more checks comprises: pinging an email address of the unrecognized sender to check whether the email address is a valid email address (e.g., pinging by way of sending a challenge message and checking for bounces: see Emigh, col. 19, lines 12-21).
Regarding claim 47, Emigh shows the limitations of claim 41 as applied above, and further shows wherein the electronic mail is rejected with an error message when the electronic mail is from an unverified stranger (e.g., a challenge message indicating that initial delivery was not successful: see Emigh, Figs. 4 and 17 and col. 6, lines 6-25 and col. 16, lines 13-15).
Regarding claim 52, Emigh shows the limitations of claim 41 as applied above, and further shows sending a challenge mail to the unrecognized sender (e.g., sending a challenge message to a first-time or suspicious sender: see Figs. 4 and 17; col. 6, lines 6-25; and col. 16, lines 13-15); receiving a response (e.g., receiving a challenge response: see Figs. 4 and 17; col. 6, lines 6-25; and col. 16, lines 13-15); and checking whether the response is valid (e.g., checking that the response is appropriate or satisfactory: see Figs. 4 and 17; col. 6, lines 6-63).
Regarding claim 55, Emigh shows the limitations of claim 52 as applied above, and further shows wherein the challenge mail comprises at least one of: a CAPTCHA challenge; a phone number 
Regarding claim 56, Emigh shows the limitations of claim 52 as applied above, and further shows wherein the electronic mail is placed in a pending folder (e.g., a pool of messages awaiting challenge responses: see Emigh, col. 9, line 64 to col. 10, line 4).
Regarding claim 57, Emigh shows the limitations of claim 56 as applied above, and further shows wherein the electronic mail automatically deleted from the pending folder after a period when there is no response or no valid response (e.g., when the sender does not respond appropriately: see Emigh, col. 5, lines 66 to col. 6, line 5 and col. 6, lines 52-59).
Regarding claim 58, Emigh shows the limitations of claim 56 as applied above, and further shows moving the electronic mail to a visible mail folder when the response is valid (e.g., displaying in an inbox: see Emigh, col. 6, lines 53-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Kaplan (US Pub. No. 2011/0271349).


Kaplan shows fetching at least one MX record from a DNS server using a domain of a MAIL FROM address of the electronic mail when SPF record is not configured in said domain (e.g., fetching an MX record using the SMTP message envelope when there is no authorized sending MTA in the DNS table: see [0052]-[0054])).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Kaplan in order to reduce the likelihood of spam messages reaching the user.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Holmes-Bozung (“The 1 Don't and 3 Do's When Sending Sensitive Info”).
Regarding claim 43, Emigh shows the limitations of claim 41 as applied above, but does not explicitly show further comprising, instructing the user to use the email address only for conversational mails prior to receiving.
Holmes-Bozung shows instructing a user to use an email address only for conversational mails prior to receiving (i.e., by reminding users that they can “type a quick note and click send” and suggesting that they not also send sensitive information prior to the establishment of a more secure channel: see pages 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Holmes-Bozung in order to increase the likelihood that users will handle sensitive data appropriately.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of George (“550 SPF Check Failed - Here's How to Fix.”).
Regarding claim 48, Emigh shows the limitations of claim 47 as applied above, and further shows wherein the error message instructs the unrecognized sender to perform a remedial action (see Emigh, Fig. 17), but does not explicitly show that the remedial action is to send the electronic mail from an IP address associated with at least one of: an MX record of a domain of a MAIL FROM address of the electronic mail; or an SPF record of a domain of a MAIL FROM address of the electronic mail.
George shows informing users to send the electronic mail from an IP address associated with at least one of: an MX record of a domain of a MAIL FROM address of the electronic mail; or an SPF record of a domain of a MAIL FROM address of the electronic mail (see items 1 and 2 on p. 2).	
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of George in order to increase the likelihood that legitimate senders are able to successfully deliver their messages.
Regarding claim 49, the combination shows the limitations of claim 47 as applied above, and further shows wherein the error message instructs the unrecognized sender to configure SPF record (See George, item 1 on p. 2).

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Kaplan (US Pub. No. 2011/0271349) and Crabtree (US Pub. No. 2018/0241767).


Kaplan shows fetching at least one MX record using a domain of a MAIL FROM address of the electronic mail (e.g., fetching an MX record using the SMTP message envelope when there is no authorized sending MTA in the DNS table: see [0052]-[0054])).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Kaplan in order to reduce the likelihood of spam messages reaching the user.
The combination does not explicitly show checking whether a mail server of said at least one MX record is self-hosted or third- party hosted.
Crabtree shows checking whether a mail server of said at least one MX record is self-hosted or third- party hosted (see [0045], determining self or cloud hosting).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Emigh with the teachings of Crabtree in order to provide increased scrutiny for unfamiliar mail sources.
Regarding claim 51, the combination shows the limitations of claim 50 as applied above, and further shows wherein the mail server is third-party hosted, performing one or more checks further comprises: extracting one or more IP addresses using one or more SPF records of the mail server domain (see Kaplan, [0052]-[0054], discussion of SPF checks); and comparing client IP address of the electronic mail with said one or more IP addresses (see Kaplan, [0052]-[0054], discussion of mail agent IP address checks).

53 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Cobb (US Pat. No. 6,199,102).
Regarding claim 53, Emigh shows the limitations of claim 52 as applied above, but does not explicitly show wherein the challenge mail sent only when the unrecognized sender is a verified stranger.
Cobb shows wherein a challenge mail sent only when the unrecognized sender is a verified stranger (e.g., sending a challenge only when a sender address is valid: see col. 17, lines 28-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Cobb in order to avoid wasting resources on challenge messages which are likely to bounce.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Kay (US Pub. No. 2006/0095524).
Regarding claim 54, Emigh shows the limitations of claim 52 as applied above, but does not explicitly show wherein the challenge mail sent to a MAIL FROM address of the electronic mail.
Kay shows wherein a challenge mail is sent to a MAIL FROM address of the electronic mail (e.g., the SMTP envelope sender: See [0222]-[0223]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Kay in order to avoid sending the challenge to an address not designed to handle bounce messages.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Meyers (US Pub. No. 2006/0085506).

Meyers shows a mail handling server applies a rate limiting technique for newly registered domains (see [0018], rate limit on new domains]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Meyers in order to reduce the ability for malicious senders to use previously-unknown domains to send spam.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Hugg (US Pub. No. 2012/0185547).
Regarding claim 60, Emigh shows the limitations of claim 41 as applied above, but does not explicitly show the email address accepts mails when introduced via a mutual contact.
Hugg shows an address accepts mails when introduced via a mutual contact (see [0067]-[0069], assigning trust and permitting sending of messages for senders having mutual friends with recipients).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Hugg in order to reduce the likelihood of blocking legitimate senders.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LeVasseur et al.				US 2018/0054414
Wright et al.				US 2018/0027013
Zou et al.				US 8,392,357
	See Zou, col. 9, line 66 – col. 10, line 28

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445